Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14, 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method for in-loop reshaping of a video bitstream comprising: generating a first piece-wise linear representation of a forward reshaping function using N segments of equal lengths, wherein the forward reshaping function maps luma pixel values from a first codeword to a second codeword, wherein the codeword start of the first segment is zero and the codeword end of the last segment is 2Bitdepth -1 where Bitdepth is the bit-depth of the luma pixels; adjusting, in the first piece-wise linear representation, the codeword start of the first segment to generate an adjusted first segment of less than the equal length and adjusting the codeword end of the last segment to generate an adjusted last segment of less than the equal length to generate an output piece-wise linear representation of the forward reshaping function using the adjusted first segment, the adjusted last segment and zero or more remaining unadjusted segments of the N segments; generating syntax elements related to the output piece-wise linear representation of the forward reshaping function; and generating a coded bitstream, which includes the syntax elements related to the output piece-wise linear representation of the forward reshaping function, using the output piece-wise linear representation of the forward reshaping function.
Francois et al. (EP 3709656 A1) teach a method of in-loop reshaping of a video stream where it generates piece-wise linear representation of forward reshaping function having N equal segments where forward reshaping function with the input pivot points at equal interval in one axis, and in another axis it shows the mapped representation of the reshaped or transmitted pivot points, wherein the start of the first segment is 0 and the end of the last segment is 1024-1 for 10 bit-depth, or in other words 210 - 1. Although, it shows the forward reshaping function with the input pivot points at equal interval in one axis, wherein in another axis it shows the mapped representation of the reshaped or transmitted pivot points with unequal segments, but it does not represent the segments relationship in terms of Bitdepth and it fails to teach adjusting, in the first piece-wise linear representation, the codeword start of the first segment to generate an adjusted first segment of less than the equal length and adjusting the codeword end of the last segment to generate an adjusted last segment of less than the equal length to generate an output piece-wise linear representation of the forward reshaping function using the adjusted first segment, the adjusted last segment and zero or more remaining unadjusted segments of the N segments. The reference of Kerofsky et al. (US PGPub 2018/0278967 A1), in the same field of endeavor, teach that the segmentation is in terms of Bitdepth, but it fails to teach adjusting, in the first piece-wise linear representation, the codeword start of the first segment to generate an adjusted first segment of less than the equal length and adjusting the codeword end of the last segment to generate an adjusted last segment of less than the equal length to generate an output piece-wise linear representation of the forward reshaping function using the adjusted first segment, the adjusted last segment and zero or more remaining unadjusted segments of the N segments. The reference of Chevance et al. (WO 2020/086421 A1), in the same field of endeavor, teaches a method of in-loop reshaping function with N equal Francois et al.et al. alone or in combination with Kerofsky et al. and Chevance et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 9, which is another method claim of the corresponding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Mainul Hasan/
Primary Examiner, Art Unit 2485